EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruno Polito on March 8th, 2022.

The application has been amended as follows: 
Claims:

1. (currently amended) An active noise cancellation system comprising: 
a feedforward path configured to receive a reference signal comprising ambient noise and adaptively generate an anti-noise signal to cancel the ambient noise, the feedforward path comprising an adaptive gain component configured to adaptively adjust a gain of the anti-noise signal; and 
a logic device configured to determine a leakage profile based on a parameter of the adaptive gain component from among a plurality of leakage profiles that are generated by tuning the active noise cancellation system according to sound received by a microphone at an eardrum reference point, 
wherein the feedforward path includes a feedforward adaptive filter tuned to generate the anti-noise signal corresponding to the reference signal in accordance with the determined leakage profile.

2. (cancelled)


13. (currently amended) A method comprising: 
processing a reference signal representing ambient noise through feedforward active noise cancellation path to adaptively generate an anti-noise signal to cancel the ambient noise, wherein the processing comprises 
applying an adaptive gain to the anti-noise signal wherein the gain is adapted to one or more leakage conditions; and 
determining a leakage profile based at least in part on the adaptive gain from among a plurality of leakage profiles that are generated by tuning the feedforward active noise cancellation path according to sound received by a microphone at an eardrum reference point, 
wherein processing the reference signal further comprises applying an adaptive filter to generate the anti-noise signal corresponding to the reference signal in accordance with the determined leakage profile.

14. (cancelled)


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Goldstein (US 20160300562 A1) and Joho et al. (US 20100272277 A1), expressly teaches or reasonably suggests, “the leakage profile being selected based on a parameter of the adaptive gain component from among a plurality of leakage profiles that are generated by tuning the active noise cancellation system according to sound received by a microphone at an eardrum reference point, 
wherein the feedforward path includes a feedforward adaptive filter tuned to generate the anti-noise signal corresponding to the reference signal in accordance with the determined leakage profile“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 3-12 are allowed because they contain all the limitations of independent claim 1 as above.

Regarding claim 13, none of the closest prior art, such as Goldstein (US 20160300562 A1) and Joho et al. (US 20100272277 A1), expressly teaches or 
wherein processing the reference signal further comprises applying an adaptive filter to generate the anti-noise signal corresponding to the reference signal in accordance with the determined leakage profile“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 15-20 are allowed because they contain all the limitations of independent claim 13 as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654                                                                                                                                                                                            
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654